PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zankel et al.
Application No. 16/909,463
Filed: June 23, 2020
For: Use of Thiol Compounds to Treat Neurological Disease

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 1, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Alden E. Voelker appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed August 24, 2021, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 26, 2021. A Notice of Abandonment was mailed March 30, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b), (2) the petition fee of 1,050.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,160.00 extension of time fee submitted on April 1, 2022, was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/711,572	 filed April 1, 2022.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions